Title: From John Adams to François Adriaan Van der Kemp, 25 September 1819
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vanderkemp
Montezillo Septr. 25 1819

The information in your last letter, of your return to your garden and your records has given me great pleasure. The records are very interesting, and your translation of them will be an honourable and a durable Monument to your Memory
Your friend and my friend Mr Tyng has told you truely that I am “constantly employed” and may add, beyond my Strength of body or mind. Never in my whole life was I more perplexed or distressed than at this moment.—My House is a region of sorrow—Inhabited by a sorrowful Widower, a Sorrowful Widow, with a Father less Child—a sorrowful Wife, with Six Amiable Childreen—total’y destitute—. with other sorrowfuls—two many to be here enumerated—and under all this weight of woe—I have not only letters to answer to my real friends—but am teazed with multitudes of letters from total strangers teazeing me with impertenent inquiries—and overloading me with Newspapers which I cannot read—and Prospectus’es of projects of a thousand various sorts—and soliciting subscriptions, for intended publications which I shall never see &c &c—add to all this—I am imploying and subsisting Labourers in digging Cana’ls and erecting ditch’s—Building Bridges Erecting long lines of Stone Wall Fence—Carting Gravelly Knoles into Bog Meadows—and all this is indispensably necessary for the prudent Management of my little patch of a Farm—and for the Support of my numerous Indigent Family—and all the while pinch’d and starved, for want of resource’s—
Here is a fine Picture for you—and as true as it is fine,—I know you will pity me—for you know that I am Older than Voltaire was when he died—and worn out with Cares and labours—
I wrote as long as I could hold my pen—and then was compel’d to call in help—from a Sorrowful Niece—to repeat the Assurance of the Continued / Esteem and affection of your Old / Friend and humble Servant
John Adams